DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

              Response to Arguments
1.      Applicant’s arguments filed 12/31/2020 have been fully considered but are moot in view of the new ground(s) of rejection(s).

Claim Rejections - 35 USC § 103
2.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.    Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Teinila et al., US 2009/0327346 in view of Bakar et al., US 2014/0282695.

        Regarding claim 1, Teinila teaches of a computer-implemented method of performing content substitution, comprising:
        sending, by a computing device to a content recognition system, one or more video data points corresponding to a video channel being displayed by the computing device (See [0004], [0006], [0031], [0034]-[0036], [0044], and [0051]-[0052] which discloses the 
        sending, by the computing device, one or more requests for a plurality of substitute video segments corresponding to candidate portions of a video channel being displayed by the computing device (See [0044] which discloses the device sending the request to the ad broker/server for requesting one or more advertisements for the upcoming slots in the content), the candidate portions of the video channel being determined based at least on the one or more video data points corresponding to the video channel being displayed by the computing device (See [0044] which discloses that the ad slots of the channel are determined based on the metadata which includes video data points of at least time and duration);
       receiving, on the computing device, the plurality of substitute video segments corresponding to the candidate portions of the video channel (See [0004] [0006], [0033], [0039]-[0041], [0044], and [0051]-[0052] which discloses of receiving the ads from the ad broker for the upcoming ad slots);
       storing, in a storage of the computing device, plurality of substitute video segments (See [0004] [0006], [0033], [0039]-[0041], [0044], and [0051]-[0052] which discloses of storing the ads locally in advance of the upcoming ad slot);
       identifying an identifier in a video of the video channel, the identifier indicating a presence of a candidate portion, of the candidate portions of the video channel for content substitution (See [0004] [0006], [0033], [0039]-[0041], [0044], and [0051]-[0052] 
       obtaining, from the storage of the computing device, a substitute video segment corresponding to the candidate portion for content substitution, wherein the substitute video segment is obtained in response to identifying the identifier (See [0004] [0006], [0033], [0039]-[0041], [0044], [0048]-[0049], and [0051]-[0052] which discloses of fetching the advertisement that is stored locally on the computing device in advance of the upcoming identified ad slot which was identified); and 
       replacing a video segment included in the video channel with the substitute video segment (See [0004] [0006], [0033], [0039]-[0041], [0044], and [0051]-[0052] which discloses of replacing the ad slot with the advertisement).

      Teinila is silent with respect to the identifier being that of a watermark identifier in a video frame.
        However, in the same field of endeavor, Bakar teaches of the identifier being that of a watermark identifier in a video frame (See [0050]-[0051]).
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Teinila to have incorporated the teachings of Bakar for the mere benefit of being able to identify ad slots using different techniques.

       Regarding claim 8, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 1.
.
4.    Claims 2-3, 9-10, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Teinila et al., US 2009/0327346 in view of Bakar et al., US 2014/0282695, and in further view of Redol, US 2015/0304698.
        Regarding claim 2, the combination of Teinila and Bakar teaches the method of claim 1.
       The combination is silent with respect to further comprising: identifying one or more computing devices connected to a same local area network as the computing device; and transmitting content related to the video segment to the one or more computing devices. 
       However, in the same of endeavor, Redol teaches of identifying one or more computing devices connected to a same local area network as the computing device; and transmitting content related to the video segment to the one or more computing devices (See [0071], [0074], and [0083] which discloses identifying a second display device/mobile device to selection and transmitting/sending the content to the mobile device). 
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Teinila and Bakar to have incorporated the teachings of Redol for the mere benefit of providing 
       Regarding claim 3, the combination teaches method of claim 2, wherein the content includes the video segment (See Redol, [0071], [0074], and [0083] which discloses sending the ad content to the mobile device). 
         Regarding claim 9, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 2.
         Regarding claim 10, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 3.
       Regarding claim 16, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 2. 
       Regarding claim 17, the claim has been analyzed and rejected for the same reason set forth in the rejection of claim 3.    
5.    Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Teinila et al., US 2009/0327346 in view of Bakar et al., US 2014/0282695, in further view of Redol, US 2015/0304698, and in further view of Bonvolanta et al., US 10,506,296.
        Regarding claim 4, the combination of Teinila, Bakar, and Redol teaches the method of claim 2. The combination is silent with respect to wherein the content includes additional content related to the video segment.

         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Teinila, Bakar, and Redol to have incorporated the teachings of Bonvolanta for the mere benefit of being able to view additional information/perform transactions on an advertisement on a secondary display such that the primary content on the primary device is not interrupted.
       Regarding claim 11, the claim has been analyzed and rejected for the same reason set forth in the rejection of claim 4.

        Regarding claim 18, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 4.

6.    Claims 5-7, 12-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Teinila et al., US 2009/0327346 in view of Bakar et al., US 2014/0282695, in further view of Gordon, US 2012/0117584.
         Regarding claim 5, the combination of Teinila and Bakar teaches the method of claim 1. 

        However, in the same field of endeavor, Gordon teaches of detecting a channel change from the video channel to a different video channel (See Gordon, [0121] which discloses detecting a channel change); and stopping display of the substitute video segment in response to detecting the channel change (See Gordon, [0121] which discloses ceasing presenting the replacement content upon the channel change). 
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Teinila and Bakar to have incorporated the teachings of Gordon for the mere benefit of being able to start display of different content from a different channel.
        Regarding claim 6, the combination teaches the method of claim 1, further wherein the video channel is identified by comparing video data of the video segment with stored video data to find a closest match (See Gordon, [0218] which discloses finding a match for the video channel). 
         Regarding claim 7, the combination teaches the method of claim 6, further wherein the video channel is identified by determining a match between an unknown video data point and one or more candidate video data points (See Gordon, [0254]-[0262], [0273]-[0274], [0281], and [0295]-[0300] which discloses of identifying the 
        Regarding claim 12, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 5.
       Regarding claim 13, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 6. 
       Regarding claim 14, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 7. 
       Regarding claim 19, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 5.
.

Conclusion
7.      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Contact
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricky Chin whose telephone number is 571-270-3753. The examiner can normally be reached on M-F 8:30-6:00.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone 
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	

/Ricky Chin/
Primary Examiner 
AU 2423
(571) 270-3753
Ricky.Chin@uspto.gov